                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                               :
    EXETER TOWNSHIP,                           :
                              Plaintiff,       :
                                               :
                        v.                     :                 No. 5:18-cv-01723
                                               :
    ERIC GARDECKI,                             :
                             Defendant.        :
                                               :

                                           OPINION

      Defendant’s Motion to Dismiss for Failure to State a Claim, ECF No. 4—Granted

Joseph F. Leeson, Jr.                                                        December 14, 2018
United States District Judge

I.      INTRODUCTION

        Plaintiff Exeter Township initiated this action against its former employee, Defendant

Eric Gardecki. In the Complaint, the Township asserts five claims against Gardecki based upon

alleged illegal acts that he engaged in during and after his employment with the Township.

Gardecki filed a Motion to Dismiss. For the reasons set forth below, the Motion to Dismiss is

granted.

II.     BACKGROUND 1

        From 2001 to April 13, 2016, the Township employed Gardecki in the position of

Township Information Technology (IT) Administrator. Compl. ¶ 8, ECF No. 1. The day before

the Township terminated Gardecki, he made a copy of the Township’s cloud-based server on an

external hard drive owned by the Township. Compl. ¶ 9. Upon termination, in addition to the



1
         The background information in this section is taken from the Township’s Complaint and
is set forth as if true. See Phillips Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).

                                                1
                                             121418
hard drive, Gardecki stole two additional Township hard drives that also contained Township-

owned materials. Compl. ¶ 10. The hard drives contained copies of digital materials owned by

the Township, which included highly sensitive and confidential information concerning police

investigations, personnel matters, and legal advice, among other things. Compl. ¶ 11. Gardecki

had no legitimate business purpose for stealing the hard drives; he did so because he wanted to

assist the Township’s former Zoning Officer, Cheryl Franckowiak, who had informed Gardecki

that she planned to act as a whistleblower against the Township. Compl. ¶¶ 12-17. After the

Township terminated Gardecki he withheld the hard drives from the Township for over twenty

months and only returned them to the Township after having received a subpoena in a related

matter. Compl. ¶¶ 18-20.

III.    LEGAL STANDARDS

        Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for its

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. 12(b)(6). The Rules

generally demand “only a short and plain statement of the claim showing that the pleader is

entitled to relief, in order to give the defendant fair notice of what the claim is and the grounds

upon which it rests.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted)).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In rendering a decision on a motion to

dismiss, this Court must “accept all factual allegations as true [and] construe the complaint in the

light most favorable to the plaintiff.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal



                                                   2
                                                121418
quotation marks omitted). Only if “the ‘[f]actual allegations . . . raise a right to relief above the

speculative level’” has the plaintiff stated a plausible claim. Id. at 234 (quoting Twombly, 550

U.S. at 555). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. However, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” Id. (explaining that

determining “whether a complaint states a plausible claim for relief . . . [is] a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense”).

The defendant bears the burden of demonstrating that a plaintiff has failed to state a claim upon

which relief can be granted. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing

Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

IV.    ANALYSIS

       As referenced above, the Township’s Complaint asserts five claims against Gardecki. In

Counts I and II of the Complaint, the Township alleges violations of the Federal Stored

Communications Act, 18 U.S.C. §§ 2701–2712, and the Pennsylvania Stored Communications

Act, 18 Pa. Cons. Stat. §§ 5741–5749, (together the “Stored Communications Acts” 2) when he

accessed the Township’s cloud-based server to create the hard drive. In Count III of the

Complaint, the Township asserts a trespass to chattels claim against Gardecki, alleging that he

created the hard drive and stole the hard drives. In Count IV of the Complaint, the Township

asserts a claim of conversion, alleging that Gardecki acquired the contents of the Township



2
        The Pennsylvania statute parallels its federal counterpart; the analysis is identical under
both statutes. Strategic Wealth Grp., LLC v. Canno, No. 10-cv-0321, 2011 U.S. Dist. LEXIS
11081, at *7 (E.D. Pa. Jan. 31, 2011) (citing Fraser v. Nationwide Mut. Ins. Co., 352 F.3d 107,
114 n.9 (3d Cir. 2003)).

                                                  3
                                               121418
server and the hard drives with the intent to assert a right adverse to the Township, deprived the

Township of control over the contents of the Township server and hard drives, and unreasonably

withheld possession of the Township server and its contents from the Township. In Count V of

the Complaint, the Township asserts a claim of breach of fiduciary duty, alleging that Gardecki

breached his duties to the Township as an employee when he intentionally failed to act in good

faith and solely for the benefit of the Township.

         Gardecki moves to dismiss each of these claims on a variety of grounds. See Mot.

Dismiss, ECF No. 4. For the reasons set forth below, his motion is granted. 3 The Court will,

however, allow the Township leave to file an Amended Complaint with respect to Counts I, II,

and V.

    A. Timeliness of Complaint.

         Gardecki moves to dismiss initially contending that the claims are barred by the

applicable two-year statute of limitations governing these claims. Def.’s Br. Supp. Mot. Dismiss

6, ECF No. 4. The Township argues: (1) that its Complaint does not facially show

noncompliance with the applicable limitations periods and therefore the statute of limitations

defense cannot be raised by Gardecki pursuant to Rule 12 and (2) that the claims are timely. Pl.’s

Br. Opp’n Mot. Dismiss 7, ECF No. 5.

         The statute of limitations is not an appropriate ground for a Rule 12(b)(6) motion except

“where the complaint facially shows noncompliance with the limitations period and the

affirmative defense clearly appears on the face of the pleading.” Oshiver v. Levin, Fishbein,

Sedran & Berman, 38 F.3d 1380, 1384 n.1 (3d Cir. 1994). The law of the Third Circuit allows a


3
      Gardecki moves in the alternative for a more definite statement under Rule 12(e).
Because the Court grants Gardecki’s Motion to Dismiss his motion under Rule 12(e) is denied as
moot.

                                                 4
                                              121418
party to raise a statute of limitations defense through a motion under Rule 12(b)(6), but only if

“the time alleged in the statement of a claim shows that the cause of action has not been brought

within the statute of limitations.” Hanna v. U.S. Veterans’ Admin. Hosp., 514 F.2d 1092, 1094

(3d Cir. 1975). “If the bar is not apparent on the face of the complaint, then it may not afford the

basis for a dismissal of the complaint under Rule 12(b)(6).” Bethel v. Jendoco Constr. Corp., 570

F.2d 1168, 1174 (3d Cir. 1978); see also Hunt v. Pa Dep’t of Corr., 174 F. App’x 679, 681 (3d

Cir. 2006) (citing Oshiver, 38 F.3d at 1385 n.1) (“A complaint may not be dismissed under Rule

12(b)(6) as untimely under the relevant statute of limitations unless it is plain from the face of

the complaint that it was not timely filed.”).

       The statute of limitations for claims brought under the Stored Communications Acts is

two years from the date the claimant first discovered or had a reasonable opportunity to discover

the violation. 18 U.S.C. § 2707(f); 18 Pa. Cons. Stat. § 5747(e). Under Pennsylvania law, tort

actions, including conversion, trespass to chattels, and breach of fiduciary duty, are subject to a

two-year statute of limitations. 42 Pa. Cons. Stat. § 5524; Gannon v. AMTRAK, No. 03-4501,

2004 U.S. Dist. LEXIS 10585, at *4 (E.D. Pa. June 9, 2004) (trespass to chattels and

conversion 4); Weis-Buy Servs. v. Paglia, 411 F.3d 415, 422 (3d Cir. 2005) (breach of fiduciary

duty). The statute of limitations for tort actions in Pennsylvania generally begins at the time of

the last step necessary to complete the tort, Porter v. Crozer Chester Med. Ctr., Inc., No. 16-

2252, 2017 U.S. Dist. LEXIS 84678, at *13 (E.D. Pa. June 1, 2017), unless the injured person is

unable, despite the exercise of diligence, to determine the injury or its cause, at which point the




4
        The court in Gannon specifically dealt with conversion but explained that 42 Pa. Cons.
Stat. § 5524(3) encompassed actions for taking, detaining, or injuring personal property, actions
that would include trespass to chattels.

                                                    5
                                                 121418
discovery rule tolls the running of the statute of limitations. McGowan v. Univ. of Scranton, 759

F.2d 287, 295 (3d Cir. 1985).

        Gardecki argues that the first date that the Township either first discovered or had a

reasonable opportunity to discover the alleged violations would have been when the wrongful

acts occurred: on or before April 12, 2016. Def.’s Br. Supp. Mot. Dismiss 5. The Township

argues that a fair reading of the Complaint suggests that the Township could not have discovered

the violations until sometime on or after Gardecki returned the hard drives: December 20, 2017.

Pl.’s Br. Opp’n Mot. Dismiss 9. And further, the Township argues that the Complaint does not

allege the date when the violations occurred, nor was it required to do so. Id. Based on that fact,

the Township argues that its Complaint does not facially show noncompliance with the various

statutes of limitations. Id.

        The Township’s Complaint does not allege when it discovered the violations. In their

briefs the parties provide dates only in connection with their respective statute of limitation

arguments. In its brief, the Township includes additional relevant dates for the Court’s

consideration, but those are outside of the Complaint and therefore cannot be considered at the

motion to dismiss stage. See Fralin v. C & D Sec., Inc., No. 06-2421, 2007 U.S. Dist. LEXIS

39107, at *10 (E.D. Pa. May 30, 2007) (citing Giusto v. Ashland Chemical Co., 994 F. Supp.

587, 594 (E.D. Pa. 1998)) (“I cannot consider this additional information, however, because it

was not contained in the complaint.”). Without more, the Court cannot determine whether the

claims have been brought within the statutes of limitations. In other words, it does not clearly

appear on the face of the Township’s complaint that the action is barred by the statute of

limitations. As such, the Court declines to dismiss on the grounds that the claims are barred by

the applicable two-year statute of limitations.



                                                 6
                                              121418
    B. The Township’s claims under the Stored Communications Acts.

       In Counts I and II of the Complaint, the Township alleges that Gardecki violated the

Stored Communications Acts when he accessed, without authorization or in excess of his

authorization, the Township’s cloud-based server to make a copy of the Township-owned

materials contained therein to an external hard drive. Gardecki contends that these claims should

be dismissed because: (1) Plaintiff fails to allege facts to support the claim that Gardecki’s access

to the server was unauthorized, (2) even if his access was unauthorized, the information Gardecki

accessed is not protected under the Stored Communications Acts, and (3) the Acts do not apply

because the Township is not an electronic service provider.

       As stated previously, the Pennsylvania Stored Communications Act parallels its federal

counterpart and the analysis is identical under both statutes. To state a violation of the Stored

Communications Acts the Township must plead that Gardecki “(1) intentionally accesse[d]

without authorization a facility through which an electronic communication service is provided;

or (2) intentionally exceed[ed] an authorization to access that facility; and thereby obtain[ed],

alter[ed], or prevent[ed] authorized access to a wire or electronic communication while it is in

electronic storage in such system.” In re Google Inc., 806 F.3d 125, 146 (3d Cir. 2015) (citing 18

U.S.C. § 2701(a)). 5

       The Court is not required to accept any legal conclusions in the Complaint when

determining whether the Township has pleaded factual content that would allow the Court to

infer that Gardecki is liable under the Acts. See Santiago v. Warminster Twp., 629 F.3d 121, 131

(3d Cir. 2010) (citing Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009)). At



5
       Section 2707(a) of the Stored Communications Acts creates the civil cause of action. 18
U.S.C. § 2707(a).

                                                 7
                                              121418
various points in its Complaint, the Township concludes that Gardecki accessed the server

without authorization or in excess of his authorization. See Compl. ¶¶ 25, 28, 36, 39. Even when

construing the Complaint in the light most favorable to the Township, the Court cannot conclude

that the Township pleaded factual content to support these conclusions. The Complaint is devoid

of any discussion of Gardecki’s authorization as an employee of the Township. Without more,

the Court cannot accept as true the conclusory assertions that Gardecki accessed the server

without authorization or in excess of his authorization. Without this element, the claims under

the Acts fail. Therefore, these claims are dismissed.

   C. The Township’s trespass to chattels and conversion claims.

       In Counts Three and Four, the Township alleges that Gardecki is liable for trespass to

chattels and conversion because he willfully and/or maliciously created the hard drive and then

stole the hard drives. Compl. ¶¶ 8-17. In his brief, Gardecki argues that the Township fails to

allege that the copy of information found on the server and in email accounts are chattels. Def.’s

Br. Supp. Mot. Dismiss 12. Gardecki argues further that the Township’s allegations are mere

legal conclusions and conclusory statements. Id. The Township argues in response that the

information contained on the hard drives, as well as the data on the hard drives, constitute both

tangible property and intangible property identified with tangible property, and that the

Township sufficiently alleged that Gardecki stole the hard drives with the intent to exercise

control over the stolen property in order to assist Franckowiak. Pl.’s Br. Opp’n Mot. Dismiss 18.

       Under Pennsylvania law, “[t]he elements of trespass to chattels and conversion—both

intentional torts—are essentially the same,” with the difference being that conversion entails a

more serious deprivation of the owner’s rights in the chattel. See QVC, Inc. v. Resultly, LLC, 159

F. Supp. 3d 576, 599 (E.D. Pa. 2016). Trespass to chattels requires intentional dispossession or



                                                 8
                                              121418
use or intermeddling with a chattel of another, whereas conversion requires the deprivation of

another’s right of property in, or use or possession of, a chattel. Id. In either case, it is necessary

that the tortfeasor interfere in some manner with a “chattel.”

        While a growing number of courts have applied the doctrine of trespass to chattels to

actions taken in cyberspace, see United States v. Ackerman, 831 F.3d 1292, 1308 (10th Cir.

2016) (Gorsuch, J.) (“[M]any courts have . . . applied the common law’s ancient trespass to

chattels doctrine to electronic, not just written, communications.” (citations omitted)), “[t]here is

no consensus among the courts” on the issue of whether the doctrine of trespass to chattels

applies to actions taken in cyberspace, and courts have reached varying conclusions. See Porters

Bldg. Centers, Inc. v. Sprint Lumber, No. 16-06055-CV-SJ-ODS, 2017 U.S. Dist. LEXIS

162139, at *31 (W.D. Mo. Oct. 2, 2017). At least one court has held that the theft of data located

on a server does not support a trespass to chattels claim because stored data is not tangible

property and therefore not a chattel. Fidlar Techs. v. LPS Real Estate Data Sols., Inc., No. 4:13-

cv-4021-SLD-JAG, 2013 U.S. Dist. LEXIS 159929, at *34 (C.D. Ill. Nov. 8, 2013) (finding that

directly accessing servers and engaging in theft of data located thereon is insufficient to allege

trespass to chattels because the stolen data “was not tangible property and therefore not chattel”).

        The Township relies heavily on Porters Building Centers, Inc., which expands the

definition of a chattel under Missouri law to include intangible property (such as an email) when

the intangible property is connected to a tangible object (such as a server). 2017 U.S. Dist.

LEXIS 162139, at *33 (concluding that “Missouri courts would find a trespass to chattel claim

includes an email communication when the email communication is connected to a tangible

object, such as a server.”). Taking that principle from Missouri, the Township alleges that the

electronic files and communications on the stolen hard drive, although intangible property, are



                                                   9
                                                121418
connected to tangible property (the Township’s server or hard drives). Pl.’s Br. Opp’n Mot.

Dismiss 19.

        Pennsylvania courts have not directly addressed this question of whether an electronic

file is a chattel. See QVC, Inc., 159 F. Supp. 3d at 600 (observing that the question of whether a

website can be construed as a “chattel” under Pennsylvania law is “one which no Pennsylvania

court has yet to shine a light on”). More generally, however, Pennsylvania courts have

determined that intangible property, with limited exceptions, does not constitute a chattel. Thus,

“[w]hile courts in other states have expanded the tort of conversion to apply to intangible

property, in Pennsylvania this expansion is limited ‘to the kind of intangible rights that are

customarily merged in, or identified with, a particular document (for example, a deed or a stock

certificate).’” Giordano v. Claudio, 714 F. Supp. 2d 508, 524 (E.D. Pa. 2010); see also Apparel

Bus. Sys., LLC v. Tom James Co., No. 06-1092, 2008 U.S. Dist. LEXIS 26313, at *54 (E.D. Pa.

Mar. 28, 2008) (“Courts in the Eastern District of Pennsylvania have found that domain names

and satellite signals are not subject to conversion because they are not types of intangible

property that merge with particular documents.”). The intangible property at issue here—copies

of the server and or other electronic files—does not fit within this limited exception. Thus, this

Court would predict that the Pennsylvania Supreme Court would not extend the definition of

“chattel” to include the property at issue here. 6 Accordingly, the electronic files 7 at issue in this



6
        Because this Court is sitting in diversity and hearing a state law question, it must keep in
mind that “[w]hen the state’s highest court has not addressed the precise issue presented, a
federal court must predict how the state’s highest court would resolve the issue.” Travelers
Indem. Co. v. Stengel, 512 F. App’x 249, 250-51 (3d Cir. 2013) (citing Orson, Inc. v. Miramax
Film Corp., 79 F.3d 1358, 1373 (3d Cir. 1996)).
7
        In support of its argument that the electronic files are chattels, the Township makes a
correct assertion that the hard drives are chattels. Pl.’s Br. Opp’n Mot. Dismiss 19. Besides this
passing reference to the hard drives as tangible property, though, the Township’s arguments on
                                                  10
                                                121418
case are not “chattels” under Pennsylvania law, and these Counts are dismissed for failure to

state a claim upon which relief can be granted. 8

   D. The Township’s claims that Gardecki breached his fiduciary duty.

       Count V of the Township’s Complaint is titled “Breach of Fiduciary Duty.” Under this

heading, the Complaint alleges that Gardecki was an employee of the Township and that as an

employee he “had a fiduciary to the Township and must act with the utmost good faith, fidelity,

and integrity.” Compl. ¶¶ 58-59. The Township further alleges in the Complaint that Gardecki

breached his fiduciary duties by: (1) intentionally creating the hard drive, (2) stealing the hard

drives at the time of his termination without any lawful justification, and (3) otherwise assisting

Franckowiak in her efforts to harm the Township. Compl. ¶ 60.

       Gardecki argues that the Township fails to allege any facts to support the conclusion that

he was a fiduciary and owed the Township corresponding duties. Def.’s Br. Supp. Mot. Dismiss

14. Gardecki further argues that the Township’s Complaint does not contain sufficient factual

matter to state a claim for breach of fiduciary duty because the Township does not allege how it



the claims for conversion and trespass to chattels focus on the electronic files found on the hard
drives, not the physical hard drives.
        To the extent that the Township asserts these claims against Gardecki for stealing the
hard drives (and not the electronic files), the Township has likely stated claims under
Pennsylvania law. The Court has supplemental jurisdiction over these claims because it has
original jurisdiction over the Federal Stored Communications Act claim. But, because the Court
is dismissing the federal claim, the Township’s only remaining claims would be state law tort
claims for the value of the hard drives. Even if the Township has stated these claims, the Court
would decline to exercise supplemental jurisdiction over them and dismiss them without
prejudice to refile in state court. Gallo v. Wash. Cnty., No. 08-cv-0504, 2009 U.S. Dist. LEXIS
7958, at *27 (W.D. Pa. Feb. 4, 2009) (finding that where an original complaint was not filed in
state court, “the [c]ourt cannot remand [the] case. Rather, the [c]ourt will dismiss . . . without
prejudice for an action to be filed in state court.”).
8
        Because the Court finds that electronic files at issue are not chattels, Gardecki’s argument
that the Township’s allegations are mere legal conclusions and conclusory statements need not
be addressed.

                                                11
                                              121418
was harmed, what duties Gardecki owed the Township, how Gardecki acted maliciously,

willfully, or intentionally, or what harm the Township suffered due to Gardecki’s assistance to

Franckowiak. Id.

        As a threshold matter, Gardecki is incorrect that the Township fails to allege any facts to

support the conclusion that he was a fiduciary and owed the Township any duty. The Township

alleges that Gardecki was an employee and “[u]nder Pennsylvania law, employees owe a

fiduciary duty to their employers”; this duty is “inherent to the employer-employee relationship.”

Colgate-Palmolive Co. v. Tandem Indus., 485 F. App’x 516, 518 (3d Cir. 2012).

        The fiduciary duty an employee owes to an employer “includes both a duty of loyalty—

conducting the employer’s business in the employer’s best interest instead of one’s own—and a

duty of care—conducting the employer’s business attentively and responsibly.” Id. (citing

Sylvester v. Beck, 178 A.2d 755, 757 (Pa. 1962)). The elements of a breach of fiduciary duty

claim by an employer against an employee are: (1) that the employee negligently or intentionally

failed to act in good faith and solely for the benefit of the employer in all matters for which he or

she was employed; (2) that the employer suffered injury; and (3) that the employee’s failure to

act solely for the employer’s benefit was a “real factor” in bringing about the employer’s

injuries. Id. (citing Pa. Suggested Standard Civil Jury Instructions § 6.210 (2011)).

        As described above, the Township’s Complaint includes a list of acts that are alleged to

have breached the fiduciary duty Gardecki owed to the Township as an employee. Accepting

these factual allegations as true and construing them in the light most favorable to the Township

they could plausibly satisfy the first element of a breach of fiduciary duty——that the defendant

negligently or intentionally failed to act in good faith and solely for the benefit of the plaintiff in

all matters for which he was employed. Even with this element satisfied, the Township’s



                                                  12
                                                121418
Complaint does not include sufficient factual allegations to satisfy the second and third elements

of a breach for fiduciary claim because the Township does not plead factual content that the

Township suffered injury or that would allow the Court to draw any reasonable inference that

Gardecki’s acts were a “real factor” in bringing about such injury. Instead, the Township only

states conclusory allegations that the Township was harmed and suffered substantial damages.

Therefore, this Count is dismissed for failure to state a claim upon which relief can be granted.

V.     CONCLUSION

       For the reasons stated above, Gardecki’s Motion to Dismiss is granted The Court will

allow the Township leave to file an Amended Complaint with respect to Counts I, II, and V. 9 A

separate order follows.



                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




9
        The Court does not grant leave to amend on Counts III and IV because, as a matter of
law, electronic files at issue in this case are not “chattels” under Pennsylvania law, and
amendment would be futile.

                                                13
                                              121418
